        Case 1:16-cr-10343-ADB Document 1222 Filed 02/12/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA

        v.
                                                         Criminal No.: 16-CR-10343-ADB
MICHAEL L. BABICH et al.,

       Defendants.



         DEFENDANTS’ MOTION TO CONTINUE SELF-SURRENDER DATES

       Defendants respectfully move for an extension of their self-surrender dates in order to

provide the Bureau of Prisons with sufficient time to designate Defendants to appropriate

institutions pending the Court’s release of final judgments. In support of their motion, Defendants

state as follows:

       1.      The Court has ordered each of the Defendants to self-surrender on dates between

February 25 and March 5, 2020. However, as the Court is aware, final judgments have yet to be

entered with respect to any of Defendants pending the Court’s resolution of outstanding financial

aspects of sentencing.     Because judgments have yet to be entered with respect to any of

Defendants, BOP has not begun designating Defendants to appropriate institutions. That process

generally takes about six weeks. See, e.g., 1/13/2020 Gurry Sent. Tr. at 51:9–13.

       2.      The Court has indicated that it intends to complete sentencing and issue final

judgments during the week of February 24. See 2/4/2020 Restitution Hr’g Tr. at 97:21–25. And

the Court has also indicated its willingness to extend the self-surrender dates to account for the

timing of the final judgments. See id. at 97:7–9. Accordingly, Defendants respectfully request

that the Court continue each of their self-surrender dates for six weeks from the current dates,

which should provide enough time for the BOP to designate Defendants to appropriate institutions

                                                1
        Case 1:16-cr-10343-ADB Document 1222 Filed 02/12/20 Page 2 of 4



following the entry of final judgments. For ease of reference, the current dates and proposed self-

surrender dates for each Defendant are set forth below.

                   Defendant                Current Date      Proposed Date
                   Gurry                    2/25              4/7
                   Rowan                    3/3               4/14
                   Simon                    3/3               4/14
                   Kapoor                   3/3               4/14
                   Babich                   3/4               4/15
                   Lee                      3/4               4/15
                   Burlakoff                3/5               4/16

       3.      The government has indicated it assents to this motion with respect to all

Defendants except Dr. Kapoor. With respect to Dr. Kapoor, the government’s position is that he

remains a high risk of flight, and the government opposes the continued self-surrender date on that

basis. Dr. Kapoor respectfully disagrees, and notes that the Court has repeatedly rejected the

government’s concern, including most recently at Dr. Kapoor’s sentencing hearing.


Dated: February 12, 2020                         Respectfully submitted,

/s/ J. Sedwick Sollers III                       /s/ Peter C. Horstmann
J. Sedwick Sollers III (admitted pro hac vice)   Peter C. Horstmann (BBO# 556377)
Mark A. Jensen (admitted pro hac vice)           pete@horstmannlaw.com
Daniel C. Sale (admitted pro hac vice)           Law Offices of Peter Charles Horstmann
Lucas M. Fields (admitted pro hac vice)          450 Lexington Street, Suite 101
King & Spalding LLP                              Newton, MA 02466
1700 Pennsylvania Avenue NW                      Telephone: (617) 723-1980
Suite 200                                        Attorney for Sunrise Lee
Washington, DC 20006
Phone: (202) 626-5612                            /s/ Michael Kendall
E-mail: WSollers@kslaw.com                       Michael Kendall (BBO# 544866)
                                                 michael.kendall@whitecase.com
William H. Kettlewell (BBO No. 270320)           Alexandra Gliga (BBO# 694959)
Hogan Lovells                                    alexandra.gliga@whitecase.com
100 High St., 20th Floor                         White & Case LLP
Boston, MA 02110                                 75 State Street
Telephone: (617) 371-1005                        Boston, MA 02109
Email: bill.kettlewell@hoganlovells.com          Telephone: (617) 939-9310
Attorneys for Michael L. Babich                  Attorneys for Joseph Rowan

                                                 2
       Case 1:16-cr-10343-ADB Document 1222 Filed 02/12/20 Page 3 of 4




/s/ Peter Gelhaar                     /s/ William Fick
George W. Vien (BBO# 547741)          William W. Fick, Esq. (BBO # 650562)
gwv@dcglaw.com                        wfick@fickmarx.com
Peter E. Gelhaar (BBO# 188310)        Daniel N. Marx, Esq. (BBO # 674523)
peg@dcglaw.com                        dmars@fickmarx.com
Joshua N. Ruby (BBO #679113)          Fick and Marx, LLP
Donnelly, Conroy & Gelhaar, LLP       24 Federal Street, 4th Floor
260 Franklin Street, Suite 1600       Boston, MA 02110
Boston, MA 02110                      Telephone: (857) 321-8360
Telephone: (617) 720-2880             Attorneys for Richard Simon
Attorneys for Alec Burlakoff
                                      /s/ Kosta S. Stojilkovic
/s/ Tracy A. Miner                    Beth A. Wilkinson (admitted pro hac vice)
Tracy A. Miner (BBO# 547137)          bwilkinson@wilkinsonwalsh.com
tminer@mosllp.com                     Kosta S. Stojilkovic (admitted pro hac vice)
Megan Siddall (BBO# 568979)           kstojilkovic@wilkinsonwalsh.com
msiddall@mosllp.com                   Chanakya A. Sethi (admitted pro hac vice)
Miner Orkand Siddall LLP              csethi@wilkinsonwalsh.com
470 Atlantic Ave, 4th Floor           Wilkinson Walsh LLP
Boston, MA 02210                      2001 M Street NW
Telephone: (617) 273-8421             Washington, D.C. 20036
Attorneys for Michael Gurry           Telephone: (202) 847-4000

                                      Brien T. O’Connor (BBO# 546767)
                                      brien.o’connor@ropesgray.com
                                      Aaron M. Katz (BBO# 662457)
                                      aaron.katz@ropesgray.com
                                      Ropes & Gray LLP
                                      Prudential Tower 800 Boylston Street
                                      Boston, MA 02199
                                      Telephone: (617) 951-7000
                                      Attorneys for Dr. John Kapoor




                                      3
        Case 1:16-cr-10343-ADB Document 1222 Filed 02/12/20 Page 4 of 4



                            LOCAL RULE 7.1 CERTIFICATION

         Pursuant to Local Rule 7.1(a)(2), I hereby certify that counsel for Dr. Kapoor have
conferred with counsel for the government and that the government’s position as to the requested
relief is stated in this motion.

                                                    /s/ Kosta S. Stojilkovic
                                                    Kosta S. Stojilkovic
                                                    Counsel for Dr. John Kapoor


                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document will be served on all counsel of record
through the ECF system.

                                                    /s/ Kosta S. Stojilkovic
                                                    Kosta S. Stojilkovic
                                                    Counsel for Dr. John Kapoor




                                                4
